DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2009/0072170) in view of Steiner (US 2015/0180581).
Regarding Claims 1, 7 and 13, Kurihara teaches a time of flight ranging module, multimedia system, and method  having an optical communication function and adapted to be disposed on an (first and second) electronic device [0008-0010], the (first) electronic device comprising a wireless communication [0044] module configured to communicate with another electronic device to synchronize a time of flight ranging period and an optical communication period of the electronic device [0008-10; 0034; 0044-47] and a time of flight ranging period [0027-28; 0034; 0044-47; 0051] and an optical communication period of the another electronic device [0031-37; 0044-47; 0051; 0073-75] and determine a communication order of the first electronic device and second electronic device [0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75], the time of flight ranging module comprising: a processing unit coupled to the wireless communication module [0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]; a light sensing unit coupled to the processing unit; and a light emitting unit coupled to the processing unit [0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75], wherein during the time of flight ranging period, the processing unit drives the light emitting unit and the light sensing unit to perform time of flight ranging to obtain distance data the electronic device and the another electronic device [0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Kurihara implies, but does not explicitly teach  and during the optical communication period, the processing unit outputs the distance data and drives the light sensing unit or the light emitting unit to optically communicate with another time of flight ranging module of the another electronic device. Steiner teaches during the optical communication period, the processing unit outputs the distance data and drives the light sensing unit or the light emitting unit to optically communicate with another time of flight ranging module of the another electronic device [0025-28; 0030-36; 0051]. Steiner additionally teaches a time of flight ranging period [0025-28; 0030-36; 0051]… a processing unit coupled [0025-28; 0030-36; 0051]… wherein during the time of flight ranging period, the processing unit drives the light emitting unit and the light sensing unit to perform time of flight ranging to obtain distance data [0025-28; 0030-36; 0051]. It would have been obvious to modify the module, system and method of Kurihara to synchronize the communication period and the time of flight ranging period, and display via output the distance data in order to allow a user to verify accuracy and precision of communication between the first and second electronic devices.
Regarding Claims 2, 8, and 14, Kurihara also teaches wherein during the time of flight ranging period, the light emitting unit emits sensing light to the another electronic device, and the light sensing unit receives reflected light reflected from the another electronic device[ 0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Steiner additionally teaches this limitation in [0025-28; 0030-36; 0051].
Regarding Claims 3, 9, and 15, Kurihara also teaches wherein the processing unit calculates a distance between the electronic device and the another electronic device according to a difference between a time of emitting the sensing light by the light emitting unit and a time of receiving the reflected light by the light sensing unit [ 0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Steiner additionally teaches this limitation in [0025-28; 0030-36; 0051].
Regarding Claims 4, 10, and 16, Kurihara also teaches wherein the time of flight ranging period and the optical communication period are not overlapped and are interleaved [ 0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Steiner additionally teaches this limitation in [0025-28; 0030-36; 0051].
Regarding Claims 5, 11, and 17, Kurihara also teaches wherein the light sensing unit is a photodiode, and the light emitting unit is a light emitting diode or a laser diode [ 0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Steiner additionally teaches this limitation in [0025-28; 0030-36; 0051].
Regarding Claims 6, 12, and 18, Kurihara also teaches wherein the electronic device and the another electronic device are operated in a virtual reality system or an augmented reality system [0008-10; 0027-28; 0031-37; 0044-47; 0051; 0073-75]. Steiner additionally teaches this limitation in [0025-28; 0030-36; 0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645